MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be
                                                                    Oct 25 2018, 9:20 am
regarded as precedent or cited before any
court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Mary P. Lake                                             Curtis T. Hill, Jr.
La Porte, Indiana                                        Attorney General of Indiana
                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Christopher A. Redden,                                   October 25, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-450
        v.                                               Appeal from the La Porte Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas J.
Appellee-Plaintiff                                       Alevizos, Judge
                                                         Trial Court Cause No.
                                                         46C01-1607-F3-571



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-450 | October 25, 2018              Page 1 of 4
[1]   Christopher Redden appeals the sentence imposed by the trial court after he

      pleaded guilty to Level 4 felony child molesting. Redden argues that the

      sentence is inappropriate in light of the nature of the offense and his character.

      Finding that the sentence is not inappropriate, we affirm.


[2]   On July 5, 2016, the State charged Redden with two counts of child molesting,

      one as a Level 3 felony and the other as a Level 4 felony. On September 1,

      2017, Redden pleaded guilty to the Level 4 felony in exchange for the dismissal

      of the Level 3 felony charge. He admitted that he, at the age of nineteen,

      touched or fondled the vagina of a twelve-year-old girl. The probable cause

      affidavit further shows that Redden molested the victim during a sleepover at

      his house, penetrating her vagina with his finger and placing her hands on his

      penis; there were two other juveniles present in the room at the time. The

      victim kept trying to pull away and Redden repeatedly told her to “[s]top

      fighting me.” Conf. App. Vol. II p. 14.


[3]   Redden’s sentencing hearing took place on December 14, 2017. At the hearing,

      the State offered evidence of Redden’s juvenile history as well as a trend of

      coercive sexual behavior in which Redden has been engaging since the age of

      six. The trial court found two aggravating factors: Redden’s lack of remorse

      and his commission of the crime in the presence of other juveniles. The trial

      court found one mitigating circumstance—Redden’s guilty plea—but did not

      afford it substantial weight because Redden pleaded guilty to the lesser charge

      while the greater charge was dismissed. The trial court sentenced Redden to a

      nine-year term. Redden now appeals.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-450 | October 25, 2018   Page 2 of 4
[4]   Redden’s sole argument on appeal is that the sentence is inappropriate in light

      of the nature of the offense and his character pursuant to Indiana Appellate

      Rule 7(B). In considering an argument under Rule 7(B), we must “conduct

      [this] review with substantial deference and give ‘due consideration’ to the trial

      court’s decision—since the ‘principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d

      1257, 1259 (Ind. 2013)) (internal citations omitted).


[5]   Redden was convicted of one Level 4 felony, for which he faced a term of two

      to twelve years imprisonment. Ind. Code § 35-50-2-5.5. The trial court

      imposed a nine-year term, which is above the advisory six-year term but less

      than the maximum twelve-year term.


[6]   As for the nature of the offense, Redden molested a twelve-year-old girl during

      a sleepover at his house, in the presence of two other juveniles, resisting the

      victim’s repeated attempts to pull away and end the encounter. We do not find

      that the nature of the offense renders the sentence inappropriate.


[7]   As for Redden’s character, while it is true that at the relatively young age of

      nineteen he has not yet amassed an adult criminal history, he was adjudicated a

      delinquent child for the crimes of felony theft and trespass. His first contact

      with the criminal justice system was in 2008; since that time, he has been

      arrested or charged with a criminal or status offense an additional six times. He

      has spent time being placed in the Michiana Family and Children’s Center and


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-450 | October 25, 2018   Page 3 of 4
      in the Pendleton Boys School. His psychosexual evaluation revealed that at the

      age of six, he asked a girl to kiss his penis; at the age of nine, he was charged

      with attempting to sexually molest a three-year-old girl; that he chose a three-

      year-old because she would not be able to resist him; and that he was following

      an antisocial pattern of behavior that would continue to escalate unless

      checked. The evaluator concluded that Redden was “very much at risk of

      continuing to get into further trouble and being a potential danger, particularly

      to his peers and children even younger.” Conf. App. Vol. II p. 93.


[8]   In sum, Redden has been exhibiting red flags for years. His delinquent

      behavior as a juvenile continued into adulthood, when he pleaded guilty to

      child molesting in his first year of adult life. He has participated with extensive

      services and been given the tools to rehabilitate his behavior but has failed to

      take advantage of those opportunities. Under these circumstances, we find that

      the sentence imposed by the trial court is not inappropriate in light of the nature

      of the offense and Redden’s character.


[9]   The judgment of the trial court is affirmed.


      May, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-450 | October 25, 2018   Page 4 of 4